Title: To Benjamin Franklin from Robert Montgomery, 26 June 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Sir
Alicante 26th: June 1779
I find Myself under the Necessety of Troubling your Excellency to Inform you, that Notwithstanding I have Every time that the foraigne Merchants Established here ware Called by the Governour to Declare of what Nation they ware, always declared and Subscribed Myself a Subject of the Thirteen United States of North America yet Yesterday on A proclamation of war being Made here Against England I was Arrested my Property Seized and House filled with Soldiers, I Immediately produced My Certiffcate and Passeport Given Me, by you Mr Lee and Mr Adams when I had the Honour of Attending you at Passy Last August on My way to this Place, but have had No Answer nor Relief in Consequence of them, I Insisted to Know if Spain had Declared war Against the States of America to which Am Answerd in the Negative but without Any Relief or Apearance of it. And as I know myself Guilty of No fault; but the Exect Semillarity between us and the English (Except in Sentiment) I Must Request your Excelly will Immediately write the Count De Ricla Minister of War at this Court, that he may Consider Me, As I am, a Subject of the Allies and Order the Embargo to be taken off My house and Business, please Also Indicate to Me who is Charge des Affairs for the States at Madrid, if yet Appointed that I may Appley to him in future Should Any Simoller Injustice be done Me, I Rely Entirely on your freindship and Justice for the Releif I Claim from My Present distressed Situation, and dont dout to have Your Ansr. as it will Otherways be Very Deficult for Me to Extricate Myself and Save the Credit and Perhaps Ruin of Your Excellys. Most Obedt humble Servent
Robt Montgomery
Benjaman Franklin Esqr,
 
Addressed: To / His Excellancy Benjamin Franklin Esqr: / Plenipotenciary from the / united States / Passy / Paris
Notation: Montgomery 26. Juin 1779.—
